              Case 2:19-cr-00130-RAJ Document 30 Filed 03/10/21 Page 1 of 1




 1                                                              HON. RICHARD A. JONES
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                  )   No. CR19-130-RAJ
10                                              )
                    Plaintiff,                  )
11                                              )   ORDER GRANTING UNOPPOSED
               v.                               )   MOTION TO PROCEED WITH
12                                              )   GUILTY PLEA HEARING VIA
     CHRISTOPHER S. NEWCOMBE,                   )   VIDEOCONFERENCE
13                                              )
                    Defendant.                  )
14                                              )
15         THE COURT has considered Defendant’s unopposed motion to proceed with

16   guilty plea hearing by videoconference, and the files and records herein, and having

17   found good cause,

18         IT IS ORDERED that the motion (Dkt. # 29) is GRANTED. The parties are

19   directed to schedule a plea hearing to be held via videoconference before the criminal-

20   duty magistrate judge upon a mutually agreeable date and time.

21         DATED this 10th day of March, 2021.

22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO PROCEED WITH GUILTY                               1601 Fifth Avenue, Suite 700
       PLEA HEARING VIA VIDEOCONFERENCE                             Seattle, Washington 98101
       (USA v. Newcombe / CR19-130-RAJ) - 1                                    (206) 553-1100
